Title: To John Adams from Robert Montgomery, 6 July 1779
From: Montgomery, Robert
To: Adams, John


     
      Dr Sir
      Alicante 6th July 1779
     
     I had the honour of adressing your Excellency the 26th Ultimo advising that by the officious impertinence of the asesor to this Governour, I had been Arrested and my house Embargoed notwithstanding I had presented my Certifycate and Passport, given by the Plenipotenciarys of the united States Residing at Paris, and allso proved that I had always Subscribed a subject of those States, in the Anual lists taken of foreign Merchants Established here which Confirm. But on my Representing the facts to the Conde de Ricla Minester of war at Madrid, He immediately dispatched a Courier Extrordinary with a Sever Repimand to the Governour, and orders to suport the Americans and Protect them as friends and Allies, so that I have been Redressed with honour and all the Expedition Possible.
     The Express came down in 40 hours, which by the Regular Post is 4 days. Wishing you every hapiness and Sucess I am Very Truly Dr Sir your Excelly most obedt & most humble Servt
     
      Robt. Montgomery
     
    